Detailed Correspondence
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In view of Applicant’s amendments, claims 1 and 3 – 8 remain in the Application.

Response to Arguments
Applicant’s arguments, see remarks, filed 27 January 2021, with respect to the rejection(s) of claim(s) 1 and 3 - 8 under §102(a)(1) and the rejection of claim 7 under §112(b) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of claims 1 and 3 – 8 are withdrawn.

Allowable Subject Matter
Remaining claims 1 and 3 – 8 are allowed. The following is a statement of reasons supporting the allowable subject matter.

a low speed range that is a speed range in which resonance due to a cogging torque of a first electric motor becomes apparent; a controller that is programmed to gradually Increase the driving torque from a second electric motor when the electric vehicle is driven by only the driving torque from the second electric motor without decelerating and the vehicle speed is included within the low speed range or to gradually decrease the driving torque from the second electric motor when the vehicle speed is included within the low speed range and the electric vehicle is decelerated while the driving torque is output from the second electric motor.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONEL BEAULIEU whose telephone number is (571)272-6955.  The examiner can normally be reached on M-R 0530-1600.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey S. Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YONEL BEAULIEU/Primary Examiner, Art Unit 3668